HEMINGWAY, Senior Judge
(concurring):
During oral argument, counsel for the accused urged a reduction in the sentence because the accused’s crimes were committed off duty, off base and would not have been punished as severely in a civilian community. This argument fails to recognize “that the military is, by necessity, a specialized society separate from civilian society.” Parker v. Levy, 417 U.S. 733, 94 S.Ct. 2547, 41 L.Ed.2d 439 (1974). This difference is due to the mission of the military to maintain the ability to fight when our national leadership determines it necessary to preserve our security. This mission requires discipline and obedience. Commissioned officers have a special responsibility to conduct themselves in a manner that promotes discipline, obedience and respect. That responsibility cannot be checked at the gate on the way home at the end of the duty day. Officers who fail to meet that responsibility by engaging in criminal conduct in the presence of subordinates violate their oath of office and strike at the heart of the military code of behavior. As a result, I view the accused’s sentence as appropriate.